DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 03/16/2022 for application with case number 16/760,292 (filed on 04/29/2020), in which claims 1-5 were originally presented for examination.

Status of Claims
Claims 1-2, and 4-5 are currently amended. Accordingly, claims 1-5 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-213553, filed on 11/06/2017.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 04/29/2020, 12/02/2021,  01/14/2022, and 02/07/2022 have been received and considered. However, Examiner noted that the submitted IDS(s) on 01/14/2022 & 02/07/2022 have duplicate references, and have been considered accordingly.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, 

Response to Arguments 
Applicant's arguments filed on 03/16/2021 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §102(a)(1): Applicant’s arguments regarding the rejections of the claims 1, 4 & 5 as being clearly anticipated by the prior art of Hiroshi (Publication No. JP 2004-220348 A) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“When the present invention judges with the front going vehicle being contained in a captured image, (switching processing so that at least one carriageway marking with which it corresponds to the lane vehicles run may be detected and the side position which is a position in the lane width direction of a front going vehicle may be computed), compared with the case where processing is switched, a processing load can be made light by whether carriageway marking is contained in the captured image.
On the other hand, in the pair of white line which shows the slow lane in Hiroshi from the image which imaged the self-vehicle front, the front going vehicle which runs this slow lane top is recognized, and detecting the side position, which is a position in the lane width direction of a front going vehicle, is described based on the positional relationship of a pair of white line and front going vehicle.
When it judges with the front-going vehicle being contained in a captured image like the present invention in Hiroshi, the position of at least one carriageway marking is detected from a captured image, and it does not disclose or suggest about switching processing so that the side position which is a position in the lane width direction of a front going vehicle may be computed. …
Recognizing the carriageway marking (white line) currently drawn on the road surface right and left ahead of a self-vehicle, following a self-vehicle and making it run a self-vehicle to the recognized carriageway marking in Shuya about the above-mentioned different feature from the image which imaged the front of the self-vehicle is described.
However, based on the position of at least one carriageway marking detected from the captured image, the center position of the cross direction of vehicles, and the computed lane width, it does not disclose or suggest in Shuya about the features of the present invention concerning the above-mentioned different feature of computing the position of the front going vehicle in the lane width direction … 
Moreover, Applicant respectfully submits that these references are unrelated and would not have been combined as alleged by the Examiner since the configuration defined in the claims is much more precise than the generic functional difference articulated by the Examiner in the rejection. Thus, a person of ordinary skill in the art would not have considered combining these disparate references, absent impermissible hindsight.
Further, Applicant submits that there is no motivation or suggestion in the references or elsewhere (and thus no predictability for one of ordinary skill in the art) to urge the combination as alleged by the Examiner.” (see Remarks pages 5-9; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended claims 1, 4, and 5 apparently to overcome the current anticipation rejection under §102(a)(1) as recited in the Non-Final office action mailed on 01/21/2022. Those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment.
However, Examiner points to Hiroshi which teaches when the lane width of the traveling lane on which the preceding vehicle is traveling is known [i.e., traffic lane width calculated in advance], the actual distance from the white line on the left side [i.e., detected demarcation line] to the center position of the preceding vehicle [i.e., specified center position of the preceding vehicle in the lateral direction] is calculated. Hiroshi further discloses that in such a case, the preceding vehicle lateral position [i.e., lateral position of the preceding vehicle] may be represented by the actual distance from the white line on the left side [i.e., detected demarcation  to the preceding vehicle center position [i.e., specified center position of the preceding vehicle in the lateral direction].
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Objections
Claims 1, 4 & 5 are objected to because of the following informalities:  
Claim 1 recites “based on the detected demarcation line” in line 12. It should be “based on the detected one of two demarcation lines”. 
Claim 4 recites “based on the detected demarcation line” in line 11. It should be “based on the detected one of two demarcation lines”. 
Claim 5 recites “based on the detected demarcation line” in line 12. It should be “based on the detected one of two demarcation lines”. 
Appropriate correction is required.












Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) because:
Claim 1 recites the limitation “the lateral positions” in line 17. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “the lateral position” to overcome this rejection.
Claim 2 recites the limitation “the demarcation lines” in line 7. There is insufficient antecedent basis for this limitation in the claim. It is not clear if the limitation “demarcation lines” refer to/ are the “one or two demarcation lines” limitation in claim 1 line 7 or include different demarcation lines. As such for the purpose of examination in this Office Action and as best understood by the Examiner, the limitations “the demarcation lines” have been interpreted to mean “the two demarcation lines”.
Claim 3 is rejected for incorporating the error(s) of their respective base claims by dependency. 
Claim 4 recites the limitation “the lateral positions” in line 15. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “the lateral position” to overcome this rejection.
Claim 5 recites the limitation “the lateral positions” in line 16. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “the lateral position” to overcome this rejection.




Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 4-5 are rejected under 35 USC §102(a)(1) as being clearly anticipated by Publication No. JP 2004-220348 A by Shimizu Hiroshi (hereinafter “Hiroshi”), which is found in the IDS submitted on 04/29/2020. The rejections below are based on the machine translation of the Hiroshi’s reference a copy of which is attached to the Non-Office Action as also indicated in the 892 form both mailed on 01/21/2022.

As per claim 1, Hiroshi teaches a steering control device (see ¶¶[0001]-[0013]: vehicle traveling control device, and see Fig. 12 [reproduced below for convenience] & ¶¶[0047]-[0056]: the present invention is applied to a vehicle traveling control device) comprising:
a controller  (see ¶¶[0001]-[0013]: The present invention relates to a vehicle traveling state detection device that detects whether traveling of a preceding vehicle is unstable and a vehicle traveling control device using the same, and see Fig. 12 & ¶¶[0047]-[0056]: the present invention is applied to a vehicle traveling control device) configured to:

    PNG
    media_image1.png
    643
    569
    media_image1.png
    Greyscale

Hiroshi’s Fig. 12 (emphasis added)

obtain a captured image obtained by capturing a situation ahead of a vehicle in an advancing direction of the vehicle at predetermined time intervals (see Fig. 2, Fig. 3A [reproduced below for convenience], Abstract & ¶¶[0008]-[0015]: a preceding vehicle lateral position detecting unit that detects a lateral position that is a position in a lane width direction of a preceding vehicle [capturing a situation ahead of a vehicle in an advancing direction of the vehicle]; and a preceding vehicle lateral position detected by the preceding vehicle lateral position detecting unit. A preceding vehicle lateral displacement situation detecting means for detecting the change pattern in time [implies predetermined time intervals] … A preceding vehicle lateral position detecting means for detecting a certain lateral position [capturing a situation ahead of a vehicle in an advancing direction of the vehicle]; a preceding vehicle lateral displacement status detecting means for detecting a change pattern by temporally [implies predetermined time intervals] following the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means … vehicle running state detecting device is constituted by a preceding vehicle lateral position detecting means 1 … an image capturing device such as a CCD camera for capturing an image in front of the vehicle …  The preceding vehicle lateral position detecting means 1 detects a lateral position which is a position of the preceding vehicle in the lane width direction, and processes a camera section for capturing an image in front of the own vehicle and an image captured by the camera section. And an image processing unit for detecting the lateral position of the preceding vehicle. Note that a camera unit is realized by the imaging device, and an image processing unit is realized by the controller … First, in step S1 shown in the flowchart of FIG. 2, the camera section captures an image in front of the own vehicle as shown in FIG. 3A, and see ¶[0031]: based on the average value data indicating the degree of deviation of the preceding vehicle obtained by the preceding vehicle lateral position displacement detecting means 2, in the traveling lane. Judge whether the position of the preceding vehicle is left, center, or right, and judge that the preceding vehicle is in an unstable state only when the state change of the result of the judgment is more than a certain number of times within a certain time [predetermined time intervals]);
in a case a preceding vehicle traveling ahead of the vehicle is included in the captured image (see Fig. 2 & Fig(s) 3A-C [all reproduced below for convenience] & ¶¶[0008]-[0019]: the image processing unit extracts an area surrounded by a vertical straight line from the image captured from the camera unit, and determines a position in the image that is symmetrical in the extracted area and sequentially captured. The vehicle that does not move much is recognized as the preceding vehicle):

    PNG
    media_image2.png
    163
    252
    media_image2.png
    Greyscale

Hiroshi’s Fig. 3A

detect at least one of two demarcation lines of a traffic lane in which the vehicle travels included in the captured image (see Fig. 2, Fig(s). 3B-C [both reproduced below for convenience], Abstract & ¶¶[0008]-[0019]: The preceding vehicle lateral position detecting means 1 detects a lateral position which is a position of the preceding vehicle in the lane width direction, and processes a camera section for capturing an image in front of the own vehicle and an image captured by the camera section. And an image processing unit for detecting the lateral position of the preceding vehicle … First, in step S1 shown in the flowchart of FIG. 2, the camera section captures an image in front of the own vehicle as shown in FIG. 3A, for example. It is assumed that the image captured by the camera unit includes a pair of white lines [two demarcation lines] indicating the traveling lane of the own vehicle and the preceding vehicle traveling on the traveling lane … In step S2, the image processing unit uses the image captured from the camera unit to determine a pair of white lines [two demarcation lines] indicating the traveling lane in which the own vehicle and the preceding vehicle are traveling and the preceding vehicle traveling on the traveling lane.  A recognition process is performed. Specifically, based on the image captured from the camera unit, the image processing unit checks the brightness of the pixels along a plurality of horizontal lines as shown in FIG. The line is selected as a candidate [at least one of two demarcation lines of a traffic lane], and a line connecting the upper candidate point and the lower candidate point by interpolation is recognized as a white line [at least one of two demarcation lines of a traffic lane]. Further, the image processing unit extracts an area surrounded by a vertical straight line from the image captured from the camera unit, and determines a position in the image that is symmetrical in the extracted area and sequentially captured. The vehicle that does not move much is recognized as the preceding vehicle [in a case a preceding vehicle traveling ahead of the vehicle is included in the captured image]. Next, as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle (step S3), and a horizontal line passing through the center point M1 and a step S2. The intersections L1 and R1 with the white line detected in are obtained (step S4). Note that L1 is an intersection on a white line on the left side of the traveling direction, and R1 is an intersection on a white line on the right side of the traveling direction … when the lane width of the traveling lane on which the preceding vehicle is traveling is known, the actual distance from the white line on the left side [at least one of two demarcation lines of a traffic lane] to the center position of the preceding vehicle is calculated by multiplying the lane width by X1. In such a case, the preceding vehicle lateral position may be represented by the actual distance from the white line on the left side [at least one of two demarcation lines of a traffic lane] to the preceding vehicle center position);

    PNG
    media_image3.png
    159
    244
    media_image3.png
    Greyscale

Hiroshi’s Fig. 3B

( see Fig. 2, Fig. 3C [reproduced below for convenience] & ¶¶[0008]-[0019]: as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle [specify a center position of the preceding vehicle] (step S3)); and

    PNG
    media_image4.png
    157
    250
    media_image4.png
    Greyscale

Hiroshi’s Fig. 3C

calculate a lateral position of the preceding vehicle on a basis of a center of the traffic lane, based on the detected demarcation line, the specified center position of the preceding vehicle in the lateral direction, and a traffic lane width calculated in advance (see Fig(s). 3A-C [all reproduced above for convenience], Abstract & ¶¶[0008]-[0019]: The preceding vehicle lateral position detecting means 1 detects a lateral position which is a position of the preceding vehicle in the lane width direction, and processes a camera section for capturing an image in front of the own vehicle and an image captured by the camera section. And an image processing unit for detecting the lateral position of the preceding vehicle … as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle [specified center position of the preceding vehicle in the lateral direction] (step S3), and a horizontal line passing through the center point M1 and a step S2. The intersections L1 and R1 with the white line detected in are obtained (step S4). Note that L1 is an intersection on a white line on the left side of the traveling direction, and R1 is an intersection on a white line on the right side of the traveling direction. the image processing unit calculates the preceding vehicle lateral position X1 based on the following relational expression (1) using M1, L1, and R1 obtained as described above (step S5) … the preceding vehicle lateral position is represented by the ratio of the preceding vehicle center position to the lane width [implies center of the traffic lane]. Therefore, when the lane width of the traveling lane on which the preceding vehicle is traveling is known [traffic lane width calculated in advance], the actual distance from the white line on the left side [detected demarcation line] to the center position of the preceding vehicle [specified center position of the preceding vehicle in the lateral direction] is calculated by multiplying the lane width by X1. In such a case, the preceding vehicle lateral position [lateral position of the preceding vehicle] may be represented by the actual distance from the white line on the left side [detected demarcation line] to the preceding vehicle center position [specified center position of the preceding vehicle in the lateral direction], see ¶[0031]: based on the average value data indicating the degree of deviation of the preceding vehicle obtained by the preceding vehicle lateral position displacement detecting means 2, in the traveling lane. Judge whether the position of the preceding vehicle is left, center [center of the traffic lane], or right, and judge that the preceding vehicle is in an unstable state only when the state change of the result of the judgment is more than a certain number of times within a certain time, and see Fig. 12 & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1 ... The preceding vehicle lateral position detecting means 1 includes a camera unit and an image processing unit similarly to the vehicle running state detecting device described above, captures an image in front of the own vehicle, and performs the above-described method based on this image … In the vehicle traveling control device to which the present invention is applied, information on the traveling lane and the preceding vehicle extracted from the image ahead of the own vehicle by the preceding vehicle lateral position detecting means 1 is sent to the following distance control means 7);
detect an amount of change of the preceding vehicle in the lateral direction with respect to the traffic lane based on the lateral positions of the preceding vehicle calculated at each time of a plurality of times (see Abstract & ¶¶[0008]-[0019]: preceding vehicle lateral position detecting means for detecting a certain lateral position; a preceding vehicle lateral displacement status detecting means for detecting a change pattern by temporally [at each time of a plurality of times] following the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means, see Fig(s). 4A-E, Fig. 5, Fig. 6 & ¶¶[0021]-[0031]: the preceding vehicle lateral displacement situation detecting means 2 detects the degree of fluctuation of the preceding vehicle in the lateral direction, the degree of deviation of the preceding vehicle in the traveling lane, and the sudden correction steering of the preceding vehicle as the preceding vehicle lateral position change pattern is to be detected … The degree of fluctuation in the lateral direction of the preceding vehicle is detected (step S14) … The degree of deviation in the traveling lane of the preceding vehicle is detected (step S24) … based on the average value data indicating the degree of deviation of the preceding vehicle obtained by the preceding vehicle lateral position displacement detecting means 2, in the traveling lane. Judge whether the position of the preceding vehicle is left, center, or right, and judge that the preceding vehicle is in an unstable state only when the state change of the result of the judgment is more than a certain number of times [at each time of a plurality of times] within a certain time, and see Fig. 12 & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8); 
in a case the detected amount of change is less than a predetermined amount, perform a follow-up control of controlling steering of the vehicle such that the vehicle is to follow up a lateral position of the preceding vehicle in the traffic lane (see ¶¶[0008]-[0019]: the vehicle traveling control device according to the present invention controls the traveling speed of the own vehicle such that the own vehicle follows the preceding vehicle while maintaining the target inter-vehicle distance. A preceding vehicle lateral position detecting means for detecting a certain lateral position, see Fig. 8 &  ¶¶[0029]-[0030]: determining the degree of instability of the preceding vehicle by the preceding vehicle instability determining means 3 will be described with reference to the flowchart of FIG. 8. First, the preceding vehicle instability status determining means 3 determines the standard deviation σx of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T1 with respect to the degree of wobble in the lateral direction of the preceding vehicle by using a preset reference value [predetermined amount], and see Fig. 12 & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … In the vehicle traveling control device to which the present invention is applied, information on the traveling lane and the preceding vehicle extracted from the image ahead of the own vehicle by the preceding vehicle lateral position detecting means 1 is sent to the following distance control means 7 … The following distance control means 7 specifies the preceding vehicle based on the information from the preceding vehicle lateral position detecting means 1 and adjusts the vehicle speed of the own vehicle so that the own vehicle follows the preceding vehicle while maintaining the target following distance. Control (follow-up control), that is, the following distance control unit 7 matches the following distance with a preset target following distance based on the vehicle speed of the own vehicle detected by the vehicle speed sensor 6 and the following distance detected by the distance sensor 5. Thus, the vehicle speed of the own vehicle is controlled by automatically adjusting the accelerator operation amount and the brake operation amount); and
in a case the detected amount of change is equal to or greater than the predetermined amount, stop the follow-up control (see ¶¶[0008]-[0019]: The preceding vehicle instability determining means for determining the instability of the preceding vehicle from the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral displacement detecting means, and according to the determination result by the preceding vehicle instability determining means And a following control state changing means for changing the following control state … the unstable traveling state of the preceding vehicle itself is detected based on the change pattern of the lateral position of the preceding vehicle, and the following control state is changed accordingly. It is possible to effectively suppress the inconvenience that the following control of the own vehicle also becomes unstable in response to the unstable running state of the vehicle, thereby achieving accurate following control, see Fig. 1, Fig. 2, Fig(s). 3A-C [reproduced above for convenience], Fig(s). 4A-E & ¶¶[0013]-[0020]: FIG. 1 shows a conceptual basic configuration of a vehicle running state detecting device to which the present invention is applied. This vehicle running state detecting device is constituted by a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3 … causing a controller to execute a predetermined operation control program … The preceding vehicle lateral displacement detecting means 2 detects the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means 1 in time, and is realized by the controller. The change pattern of the lateral position of the preceding vehicle detected by the preceding vehicle lateral displacement status detecting means 2 serves as an index for determining the unstable running state of the preceding vehicle, see Fig. 8 & ¶¶[0029]-[0032]: determining the degree of instability of the preceding vehicle by the preceding vehicle instability determining means 3 will be described with reference to the flowchart of FIG. 8. First, the preceding vehicle instability status determining means 3 determines the standard deviation σx of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T1 with respect to the degree of wobble in the lateral direction of the preceding vehicle by using a preset reference value. It is determined whether it is equal to or larger than σz (step S41). Similarly, regarding the degree of deviation of the preceding vehicle in the traveling lane, it is determined whether or not the average value Ax of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T2 is equal to or greater than a preset reference value Az (Step S42). Similarly, it is determined whether or not the total lateral displacement Sx per unit time t1 is equal to or greater than a preset reference value Sz with respect to the sudden correction steering of the preceding vehicle (step S43). Then, if at least one of the above three criteria is equal to or greater than the reference value, the preceding vehicle unstable state determining means 3 determines that the preceding vehicle is in an unstable state (step S44)), and see Fig. 12 & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … The preceding vehicle lateral displacement detecting means 2 detects the unstable traveling state of the preceding vehicle based on the preceding vehicle lateral position data from the preceding vehicle lateral position detecting means 1 in the same manner as the vehicle traveling state detecting device described above. The change pattern of the lateral position of the preceding vehicle serving as an index for determination is detected by the above-described method. Further, the preceding vehicle instability detecting means 3 determines the instability of the preceding vehicle by the above-described method based on the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral displacement detecting means 2. In the vehicle traveling control device to which the present invention is applied, the result of the determination by the preceding vehicle unstable situation detecting means 3 is sent to the preceding vehicle unstable situation notifying means 4 and also to the following control state changing means 8 … The following control state changing means 8 changes the following control state of the following distance control means 7 in accordance with the result of the determination by the preceding vehicle unstable state detecting means 3. Specifically, the following control state changing means 8 determines that the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3 while the following control by the following distance control means 7 is being performed. In this case, for example, the target inter-vehicle distance is reset to a value longer than the default value in accordance with the unstable state, thereby changing the following control state by the following distance control means 7. The following control state changing means 8 permits only the deceleration control by the following distance control means 7 when the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3, or The tracking control by the tracking control means 7 may be canceled).




As per claim 4, Hiroshi teaches a steering control method (see Fig. 12 [reproduced above for convenience],  ¶¶[0001]-[0013] & ¶¶[0047]-[0056]: The present invention relates to a vehicle traveling state detection device that detects whether traveling of a preceding vehicle is unstable and a vehicle traveling control device using the same … causing a controller to execute a predetermined operation control program) comprising:
obtaining a captured image obtained by capturing a situation ahead of a vehicle in an advancing direction of the vehicle at predetermined time intervals (see Fig. 2, Fig. 3A [reproduced above for convenience], Abstract & ¶¶[0008]-[0015]: a preceding vehicle lateral position detecting unit that detects a lateral position that is a position in a lane width direction of a preceding vehicle [capturing a situation ahead of a vehicle in an advancing direction of the vehicle]; and a preceding vehicle lateral position detected by the preceding vehicle lateral position detecting unit. A preceding vehicle lateral displacement situation detecting means for detecting the change pattern in time [implies predetermined time intervals] … A preceding vehicle lateral position detecting means for detecting a certain lateral position [capturing a situation ahead of a vehicle in an advancing direction of the vehicle]; a preceding vehicle lateral displacement status detecting means for detecting a change pattern by temporally [implies predetermined time intervals] following the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means … vehicle running state detecting device is constituted by a preceding vehicle lateral position detecting means 1 … an image capturing device such as a CCD camera for capturing an image in front of the vehicle …  The preceding vehicle lateral position detecting means 1 detects a lateral position which is a position of the preceding vehicle in the lane width direction, and processes a camera section for capturing an image in front of the own vehicle and an image captured by the camera section. And an image processing unit for detecting the lateral position of the preceding vehicle. Note that a camera unit is realized by the imaging device, and an image processing unit is realized by the controller … First, in step S1 shown in the flowchart of FIG. 2, the camera section captures an image in front of the own vehicle as shown in FIG. 3A, and see ¶[0031]: based on the average value data indicating the degree of deviation of the preceding vehicle obtained by the preceding vehicle lateral position displacement detecting means 2, in the traveling lane. Judge whether the position of the preceding vehicle is left, center, or right, and judge that the preceding vehicle is in an unstable state only when the state change of the result of the judgment is more than a certain number of times within a certain time [predetermined time intervals]);
in a case a preceding vehicle traveling ahead of the vehicle is included in the captured image (see Fig. 2 & Fig(s) 3A-C [all reproduced above for convenience] & ¶¶[0008]-[0017]: the image processing unit extracts an area surrounded by a vertical straight line from the image captured from the camera unit, and determines a position in the image that is symmetrical in the extracted area and sequentially captured. The vehicle that does not move much is recognized as the preceding vehicle):
detecting at least one of two demarcation lines of a traffic lane in which the vehicle travels included in the captured image (see Fig. 2, Fig(s). 3B-C [both reproduced above for convenience], Abstract & ¶¶[0008]-[0019]: The preceding vehicle lateral position detecting means 1 detects a lateral position which is a position of the preceding vehicle in the lane width direction, and processes a camera section for capturing an image in front of the own vehicle and an image captured by the camera section. And an image processing unit for detecting the lateral position of the preceding vehicle … First, in step S1 shown in the flowchart of FIG. 2, the camera section captures an image in front of the own vehicle as shown in FIG. 3A, for example. It is assumed that the image captured by the camera unit includes a pair of white lines [two demarcation lines] indicating the traveling lane of the own vehicle and the preceding vehicle traveling on the traveling lane … In step S2, the image processing unit uses the image captured from the camera unit to determine a pair of white lines [two demarcation lines] indicating the traveling lane in which the own vehicle and the preceding vehicle are traveling and the preceding vehicle traveling on the traveling lane.  A recognition process is performed. Specifically, based on the image captured from the camera unit, the image processing unit checks the brightness of the pixels along a plurality of horizontal lines as shown in FIG. The line is selected as a candidate [at least one of two demarcation lines of a traffic lane], and a line connecting the upper candidate point and the lower candidate point by interpolation is recognized as a white line [at least one of two demarcation lines of a traffic lane]. Further, the image processing unit extracts an area surrounded by a vertical straight line from the image captured from the camera unit, and determines a position in the image that is symmetrical in the extracted area and sequentially captured. The vehicle that does not move much is recognized as the preceding vehicle [in a case a preceding vehicle traveling ahead of the vehicle is included in the captured image]. Next, as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle (step S3), and a horizontal line passing through the center point M1 and a step S2. The intersections L1 and R1 with the white line detected in are obtained (step S4). Note that L1 is an intersection on a white line on the left side of the traveling direction, and R1 is an intersection on a white line on the right side of the traveling direction … when the lane width of the traveling lane on which the preceding vehicle is traveling is known, the actual distance from the white line on the left side [at least one of two demarcation lines of a traffic lane] to the center position of the preceding vehicle is calculated by multiplying the lane width by X1. In such a case, the preceding vehicle lateral position may be represented by the actual distance from the white line on the left side [at least one of two demarcation lines of a traffic lane] to the preceding vehicle center position);
( see Fig. 2, Fig. 3C [reproduced above for convenience] & ¶¶[0008]-[0019]: as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle [specify a center position of the preceding vehicle] (step S3)); and
calculating a lateral position of the preceding vehicle on a basis of a center of the traffic lane, based on the detected demarcation line, the specified center position of the preceding vehicle in the lateral direction, and a traffic lane width calculated in advance (see Fig(s). 3A-C [all reproduced above for convenience], Abstract & ¶¶[0008]-[0019]: The preceding vehicle lateral position detecting means 1 detects a lateral position which is a position of the preceding vehicle in the lane width direction, and processes a camera section for capturing an image in front of the own vehicle and an image captured by the camera section. And an image processing unit for detecting the lateral position of the preceding vehicle … as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle [specified center position of the preceding vehicle in the lateral direction] (step S3), and a horizontal line passing through the center point M1 and a step S2. The intersections L1 and R1 with the white line detected in are obtained (step S4). Note that L1 is an intersection on a white line on the left side of the traveling direction, and R1 is an intersection on a white line on the right side of the traveling direction. the image processing unit calculates the preceding vehicle lateral position X1 based on the following relational expression (1) using M1, L1, and R1 obtained as described above (step S5) … the preceding vehicle lateral position is represented by the ratio of the preceding vehicle center position to the lane width [implies center of the traffic lane]. Therefore, when the lane width of the traveling lane on which the preceding vehicle is traveling is known [traffic lane , the actual distance from the white line on the left side [detected demarcation line] to the center position of the preceding vehicle [specified center position of the preceding vehicle in the lateral direction] is calculated by multiplying the lane width by X1. In such a case, the preceding vehicle lateral position [lateral position of the preceding vehicle] may be represented by the actual distance from the white line on the left side [detected demarcation line] to the preceding vehicle center position [specified center position of the preceding vehicle in the lateral direction], see ¶[0031]: based on the average value data indicating the degree of deviation of the preceding vehicle obtained by the preceding vehicle lateral position displacement detecting means 2, in the traveling lane. Judge whether the position of the preceding vehicle is left, center [center of the traffic lane], or right, and judge that the preceding vehicle is in an unstable state only when the state change of the result of the judgment is more than a certain number of times within a certain time, and see Fig. 12 & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1 ... The preceding vehicle lateral position detecting means 1 includes a camera unit and an image processing unit similarly to the vehicle running state detecting device described above, captures an image in front of the own vehicle, and performs the above-described method based on this image … In the vehicle traveling control device to which the present invention is applied, information on the traveling lane and the preceding vehicle extracted from the image ahead of the own vehicle by the preceding vehicle lateral position detecting means 1 is sent to the following distance control means 7);
detecting an amount of change of the preceding vehicle in the lateral direction with respect to the traffic lane based on the lateral positions of the preceding vehicle calculated at each time of a plurality of times (see Abstract & ¶¶[0008]-[0019]: preceding vehicle lateral position detecting means for detecting a certain lateral position; a preceding vehicle lateral displacement status detecting means for detecting a change pattern by temporally [at each time of a plurality of times] following the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means, see Fig(s). 4A-E, Fig. 5, Fig. 6 & ¶¶[0021]-[0031]: the preceding vehicle lateral displacement situation detecting means 2 detects the degree of fluctuation of the preceding vehicle in the lateral direction, the degree of deviation of the preceding vehicle in the traveling lane, and the sudden correction steering of the preceding vehicle as the preceding vehicle lateral position change pattern is to be detected … The degree of fluctuation in the lateral direction of the preceding vehicle is detected (step S14) … The degree of deviation in the traveling lane of the preceding vehicle is detected (step S24) … based on the average value data indicating the degree of deviation of the preceding vehicle obtained by the preceding vehicle lateral position displacement detecting means 2, in the traveling lane. Judge whether the position of the preceding vehicle is left, center, or right, and judge that the preceding vehicle is in an unstable state only when the state change of the result of the judgment is more than a certain number of times [at each time of a plurality of times] within a certain time, and see Fig. 12 & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8); 
in a case the detected amount of change is less than a predetermined amount, performing a follow-up control of controlling steering of the vehicle such that the vehicle is to follow up a lateral position of the preceding vehicle in the traffic lane (see ¶¶[0008]-[0019]: the vehicle traveling control device according to the present invention controls the traveling speed of the own vehicle such that the own vehicle follows the preceding vehicle while maintaining the target inter-vehicle distance. A preceding vehicle lateral position detecting means for detecting a certain lateral position, see Fig. 8 &  ¶¶[0029]-[0030]: determining the degree of instability of the preceding vehicle by the preceding vehicle instability determining means 3 will be described with reference to the flowchart of FIG. 8. First, the preceding vehicle instability status determining means 3 determines the standard deviation σx of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T1 with respect to the degree of wobble in the lateral direction of the preceding vehicle by using a preset reference value [predetermined amount], and see Fig. 12 & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … In the vehicle traveling control device to which the present invention is applied, information on the traveling lane and the preceding vehicle extracted from the image ahead of the own vehicle by the preceding vehicle lateral position detecting means 1 is sent to the following distance control means 7 … The following distance control means 7 specifies the preceding vehicle based on the information from the preceding vehicle lateral position detecting means 1 and adjusts the vehicle speed of the own vehicle so that the own vehicle follows the preceding vehicle while maintaining the target following distance. Control (follow-up control), that is, the following distance control unit 7 matches the following distance with a preset target following distance based on the vehicle speed of the own vehicle detected by the vehicle speed sensor 6 and the following distance detected by the distance sensor 5. Thus, the vehicle speed of the own vehicle is controlled by automatically adjusting the accelerator operation amount and the brake operation amount); and
in a case the detected amount of change is equal to or greater than the predetermined amount, stopping the follow-up control (see ¶¶[0008]-[0019]: The preceding vehicle instability determining means for determining the instability of the preceding vehicle from the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral displacement detecting means, and according to the determination result by the preceding vehicle instability determining means And a following control state changing means for changing the following control state … the unstable traveling state of the preceding vehicle itself is detected based on the change pattern of the lateral position of the preceding vehicle, and the following control state is changed accordingly. It is possible to effectively suppress the inconvenience that the following control of the own vehicle also becomes unstable in response to the unstable running state of the vehicle, thereby achieving accurate following control, see Fig. 1, Fig. 2, Fig(s). 3A-C [reproduced above for convenience], Fig(s). 4A-E & ¶¶[0013]-[0020]: FIG. 1 shows a conceptual basic configuration of a vehicle running state detecting device to which the present invention is applied. This vehicle running state detecting device is constituted by a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3 … causing a controller to execute a predetermined operation control program … The preceding vehicle lateral displacement detecting means 2 detects the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means 1 in time, and is realized by the controller. The change pattern of the lateral position of the preceding vehicle detected by the preceding vehicle lateral displacement status detecting means 2 serves as an index for determining the unstable running state of the preceding vehicle, see Fig. 8 & ¶¶[0029]-[0032]: determining the degree of instability of the preceding vehicle by the preceding vehicle instability determining means 3 will be described with reference to the flowchart of FIG. 8. First, the preceding vehicle instability status determining means 3 determines the standard deviation σx of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T1 with respect to the degree of wobble in the lateral direction of the preceding vehicle by using a preset reference value. It is determined whether it is equal to or larger than σz (step S41). Similarly, regarding the degree of deviation of the preceding vehicle in the traveling lane, it is determined whether or not the average value Ax of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T2 is equal to or greater than a preset reference value Az (Step S42). Similarly, it is determined whether or not the total lateral displacement Sx per unit time t1 is equal to or greater than a preset reference value Sz with respect to the sudden correction steering of the preceding vehicle (step S43). Then, if at least one of the above three criteria is equal to or greater than the reference value, the preceding vehicle unstable state determining means 3 determines that the preceding vehicle is in an unstable state (step S44)), and see Fig. 12 & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … The preceding vehicle lateral displacement detecting means 2 detects the unstable traveling state of the preceding vehicle based on the preceding vehicle lateral position data from the preceding vehicle lateral position detecting means 1 in the same manner as the vehicle traveling state detecting device described above. The change pattern of the lateral position of the preceding vehicle serving as an index for determination is detected by the above-described method. Further, the preceding vehicle instability detecting means 3 determines the instability of the preceding vehicle by the above-described method based on the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral displacement detecting means 2. In the vehicle traveling control device to which the present invention is applied, the result of the determination by the preceding vehicle unstable situation detecting means 3 is sent to the preceding vehicle unstable situation notifying means 4 and also to the following control state changing means 8 … The following control state changing means 8 changes the following control state of the following distance control means 7 in accordance with the result of the determination by the preceding vehicle unstable state detecting means 3. Specifically, the following control state changing means 8 determines that the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3 while the following control by the following distance control means 7 is being performed. In this case, for example, the target inter-vehicle distance is reset to a value longer than the default value in accordance with the unstable state, thereby changing the following control state by the following distance control means 7. The following control state changing means 8 permits only the deceleration control by the following distance control means 7 when the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3, or The tracking control by the tracking control means 7 may be canceled).








As per claim 5, Hiroshi teaches a non-transitory computer-readable storage medium storing a computer program readable by a computer of a vehicle, the computer program, when executed by the computer, causes the vehicle to perform (see ¶¶[0001]-[0013]: The present invention relates to a vehicle traveling state detection device that detects whether traveling of a preceding vehicle is unstable and a vehicle traveling control device using the same … causing a controller to execute a predetermined operation control program, and see Fig. 12 [reproduced above for convenience] & ¶¶[0047]-[0056]: the present invention is applied to a vehicle traveling control device):
obtaining a captured image obtained by capturing a situation ahead of a vehicle in an advancing direction of the vehicle at predetermined time intervals (see Fig. 2, Fig. 3A [reproduced above for convenience], Abstract & ¶¶[0008]-[0015]: a preceding vehicle lateral position detecting unit that detects a lateral position that is a position in a lane width direction of a preceding vehicle [capturing a situation ahead of a vehicle in an advancing direction of the vehicle]; and a preceding vehicle lateral position detected by the preceding vehicle lateral position detecting unit. A preceding vehicle lateral displacement situation detecting means for detecting the change pattern in time [implies predetermined time intervals] … A preceding vehicle lateral position detecting means for detecting a certain lateral position [capturing a situation ahead of a vehicle in an advancing direction of the vehicle]; a preceding vehicle lateral displacement status detecting means for detecting a change pattern by temporally [implies predetermined time intervals] following the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means … vehicle running state detecting device is constituted by a preceding vehicle lateral position detecting means 1 … an image capturing device such as a CCD camera for capturing an image in front of the vehicle …  The preceding vehicle lateral position detecting means 1 detects a lateral position which is a position of the preceding vehicle in the lane width direction, and processes a camera section for capturing an image in front of the own vehicle and an image captured by the camera section. And an image processing unit for detecting the lateral position of the preceding vehicle. Note that a camera unit is realized by the imaging device, and an image processing unit is realized by the controller … First, in step S1 shown in the flowchart of FIG. 2, the camera section captures an image in front of the own vehicle as shown in FIG. 3A, and see ¶[0031]: based on the average value data indicating the degree of deviation of the preceding vehicle obtained by the preceding vehicle lateral position displacement detecting means 2, in the traveling lane. Judge whether the position of the preceding vehicle is left, center, or right, and judge that the preceding vehicle is in an unstable state only when the state change of the result of the judgment is more than a certain number of times within a certain time [predetermined time intervals]);
in a case a preceding vehicle traveling ahead of the vehicle is included in the captured image (see Fig. 2 & Fig(s) 3A-C [all reproduced above for convenience] & ¶¶[0009]-[0017]: the image processing unit extracts an area surrounded by a vertical straight line from the image captured from the camera unit, and determines a position in the image that is symmetrical in the extracted area and sequentially captured. The vehicle that does not move much is recognized as the preceding vehicle):
detecting at least one of two demarcation lines of a traffic lane in which the vehicle travels included in the captured image (see Fig. 2, Fig(s). 3B-C [both reproduced above for convenience], Abstract & ¶¶[0008]-[0019]: The preceding vehicle lateral position detecting means 1 detects a lateral position which is a position of the preceding vehicle in the lane width direction, and processes a camera section for capturing an image in front of the own vehicle and an image captured by the camera section. And an image processing unit for detecting the lateral position of the preceding vehicle … First, in step S1 shown in the flowchart of FIG. 2, the camera section captures an image in front of the own vehicle as shown in FIG. 3A, for example. It is assumed that the image captured by the camera unit includes a pair of white lines [two demarcation lines] indicating the traveling lane of the own vehicle and the preceding vehicle traveling on the traveling lane … In step S2, the image processing unit uses the image captured from the camera unit to determine a pair of white lines [two demarcation lines] indicating the traveling lane in which the own vehicle and the preceding vehicle are traveling and the preceding vehicle traveling on the traveling lane.  A recognition process is performed. Specifically, based on the image captured from the camera unit, the image processing unit checks the brightness of the pixels along a plurality of horizontal lines as shown in FIG. The line is selected as a candidate [at least one of two demarcation lines of a traffic lane], and a line connecting the upper candidate point and the lower candidate point by interpolation is recognized as a white line [at least one of two demarcation lines of a traffic lane]. Further, the image processing unit extracts an area surrounded by a vertical straight line from the image captured from the camera unit, and determines a position in the image that is symmetrical in the extracted area and sequentially captured. The vehicle that does not move much is recognized as the preceding vehicle [in a case a preceding vehicle traveling ahead of the vehicle is included in the captured image]. Next, as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle (step S3), and a horizontal line passing through the center point M1 and a step S2. The intersections L1 and R1 with the white line detected in are obtained (step S4). Note that L1 is an intersection on a white line on the left side of the traveling direction, and R1 is an intersection on a white line on the right side of the traveling direction … when the lane width of the traveling lane on which the preceding vehicle is traveling is known, the actual distance from the white line on the left side [at least one of two demarcation lines of a traffic lane] to the center position of the preceding vehicle is calculated by multiplying the lane width by X1. In such a case, the preceding vehicle lateral position may be represented by the actual distance from the white line on the left side [at least one of two demarcation lines of a traffic lane] to the preceding vehicle center position);
specifying a center position of the preceding vehicle in a lateral direction ( see Fig. 2, Fig. 3C [reproduced above for convenience] & ¶¶[0008]-[0019]: as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle [specify a center position of the preceding vehicle] (step S3)); and
calculating a lateral position of the preceding vehicle on a basis of a center of the traffic lane, based on the detected demarcation line, the specified center position of the preceding vehicle in the lateral direction, and a traffic lane width calculated in advance (see Fig(s). 3A-C [all reproduced above for convenience], Abstract & ¶¶[0008]-[0019]: The preceding vehicle lateral position detecting means 1 detects a lateral position which is a position of the preceding vehicle in the lane width direction, and processes a camera section for capturing an image in front of the own vehicle and an image captured by the camera section. And an image processing unit for detecting the lateral position of the preceding vehicle … as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle [specified center position of the preceding vehicle in the lateral direction] (step S3), and a horizontal line passing through the center point M1 and a step S2. The intersections L1 and R1 with the white line detected in are obtained (step S4). Note that L1 is an intersection on a white line on the left side of the traveling direction, and R1 is an intersection on a white line on the right side of the traveling direction. the image processing unit calculates the preceding vehicle lateral position X1 based on the following relational expression (1) using M1, L1, and R1 obtained as described above (step S5) … the preceding vehicle lateral position is represented by the ratio of the preceding vehicle center position to the lane width [implies center of the traffic lane]. Therefore, when the lane width of the traveling lane on which the preceding vehicle is traveling is known [traffic lane width calculated in advance], the actual distance from the white line on the left side [detected demarcation line] to the center position of the preceding vehicle [specified center position of the preceding vehicle in the lateral direction] is calculated by multiplying the lane width by X1. In such a case, the preceding vehicle lateral position [lateral position of the preceding vehicle] may be represented by the actual distance from the white line on the left side [detected demarcation line] to the preceding vehicle center position [specified center position of the preceding vehicle in the lateral direction], see ¶[0031]: based on the average value data indicating the degree of deviation of the preceding vehicle obtained by the preceding vehicle lateral position displacement detecting means 2, in the traveling lane. Judge whether the position of the preceding vehicle is left, center [center of the traffic lane], or right, and judge that the preceding vehicle is in an unstable state only when the state change of the result of the judgment is more than a certain number of times within a certain time, and see Fig. 12 & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1 ... The preceding vehicle lateral position detecting means 1 includes a camera unit and an image processing unit similarly to the vehicle running state detecting device described above, captures an image in front of the own vehicle, and performs the above-described method based on this image … In the vehicle traveling control device to which the present invention is applied, information on the traveling lane and the preceding vehicle extracted from the image ahead of the own vehicle by the preceding vehicle lateral position detecting means 1 is sent to the following distance control means 7);
(see Abstract & ¶¶[0008]-[0019]: preceding vehicle lateral position detecting means for detecting a certain lateral position; a preceding vehicle lateral displacement status detecting means for detecting a change pattern by temporally [at each time of a plurality of times] following the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means, see Fig(s). 4A-E, Fig. 5, Fig. 6 & ¶¶[0021]-[0031]: the preceding vehicle lateral displacement situation detecting means 2 detects the degree of fluctuation of the preceding vehicle in the lateral direction, the degree of deviation of the preceding vehicle in the traveling lane, and the sudden correction steering of the preceding vehicle as the preceding vehicle lateral position change pattern is to be detected … The degree of fluctuation in the lateral direction of the preceding vehicle is detected (step S14) … The degree of deviation in the traveling lane of the preceding vehicle is detected (step S24) … based on the average value data indicating the degree of deviation of the preceding vehicle obtained by the preceding vehicle lateral position displacement detecting means 2, in the traveling lane. Judge whether the position of the preceding vehicle is left, center, or right, and judge that the preceding vehicle is in an unstable state only when the state change of the result of the judgment is more than a certain number of times [at each time of a plurality of times] within a certain time, and see Fig. 12 & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8);
(see ¶¶[0008]-[0019]: the vehicle traveling control device according to the present invention controls the traveling speed of the own vehicle such that the own vehicle follows the preceding vehicle while maintaining the target inter-vehicle distance. A preceding vehicle lateral position detecting means for detecting a certain lateral position, see Fig. 8 &  ¶¶[0029]-[0030]: determining the degree of instability of the preceding vehicle by the preceding vehicle instability determining means 3 will be described with reference to the flowchart of FIG. 8. First, the preceding vehicle instability status determining means 3 determines the standard deviation σx of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T1 with respect to the degree of wobble in the lateral direction of the preceding vehicle by using a preset reference value [predetermined amount], and see Fig. 12 & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … In the vehicle traveling control device to which the present invention is applied, information on the traveling lane and the preceding vehicle extracted from the image ahead of the own vehicle by the preceding vehicle lateral position detecting means 1 is sent to the following distance control means 7 … The following distance control means 7 specifies the preceding vehicle based on the information from the preceding vehicle lateral position detecting means 1 and adjusts the vehicle speed of the own vehicle so that the own vehicle follows the preceding vehicle while maintaining the target following distance. Control (follow-up control), that is, the following distance control unit 7 matches the following distance with a preset target following distance based on the vehicle speed of the own vehicle detected by the vehicle speed sensor 6 and the following distance detected by the distance sensor 5. Thus, the vehicle speed of the own vehicle is controlled by automatically adjusting the accelerator operation amount and the brake operation amount), and
in a case the detected amount of change is equal to or greater than the predetermined amount, stopping the follow-up control (see ¶¶[0008]-[0019]: The preceding vehicle instability determining means for determining the instability of the preceding vehicle from the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral displacement detecting means, and according to the determination result by the preceding vehicle instability determining means And a following control state changing means for changing the following control state … the unstable traveling state of the preceding vehicle itself is detected based on the change pattern of the lateral position of the preceding vehicle, and the following control state is changed accordingly. It is possible to effectively suppress the inconvenience that the following control of the own vehicle also becomes unstable in response to the unstable running state of the vehicle, thereby achieving accurate following control, see Fig. 1, Fig. 2, Fig(s). 3A-C [reproduced above for convenience], Fig(s). 4A-E & ¶¶[0013]-[0020]: FIG. 1 shows a conceptual basic configuration of a vehicle running state detecting device to which the present invention is applied. This vehicle running state detecting device is constituted by a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3 … causing a controller to execute a predetermined operation control program … The preceding vehicle lateral displacement detecting means 2 detects the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means 1 in time, and is realized by the controller. The change pattern of the lateral position of the preceding vehicle detected by the preceding vehicle lateral displacement status detecting means 2 serves as an index for determining the unstable running state of the preceding vehicle, see Fig. 8 & ¶¶[0029]-[0032]: determining the degree of instability of the preceding vehicle by the preceding vehicle instability determining means 3 will be described with reference to the flowchart of FIG. 8. First, the preceding vehicle instability status determining means 3 determines the standard deviation σx of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T1 with respect to the degree of wobble in the lateral direction of the preceding vehicle by using a preset reference value. It is determined whether it is equal to or larger than σz (step S41). Similarly, regarding the degree of deviation of the preceding vehicle in the traveling lane, it is determined whether or not the average value Ax of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T2 is equal to or greater than a preset reference value Az (Step S42). Similarly, it is determined whether or not the total lateral displacement Sx per unit time t1 is equal to or greater than a preset reference value Sz with respect to the sudden correction steering of the preceding vehicle (step S43). Then, if at least one of the above three criteria is equal to or greater than the reference value, the preceding vehicle unstable state determining means 3 determines that the preceding vehicle is in an unstable state (step S44)), and see Fig. 12 & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … The preceding vehicle lateral displacement detecting means 2 detects the unstable traveling state of the preceding vehicle based on the preceding vehicle lateral position data from the preceding vehicle lateral position detecting means 1 in the same manner as the vehicle traveling state detecting device described above. The change pattern of the lateral position of the preceding vehicle serving as an index for determination is detected by the above-described method. Further, the preceding vehicle instability detecting means 3 determines the instability of the preceding vehicle by the above-described method based on the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral displacement detecting means 2. In the vehicle traveling control device to which the present invention is applied, the result of the determination by the preceding vehicle unstable situation detecting means 3 is sent to the preceding vehicle unstable situation notifying means 4 and also to the following control state changing means 8 … The following control state changing means 8 changes the following control state of the following distance control means 7 in accordance with the result of the determination by the preceding vehicle unstable state detecting means 3. Specifically, the following control state changing means 8 determines that the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3 while the following control by the following distance control means 7 is being performed. In this case, for example, the target inter-vehicle distance is reset to a value longer than the default value in accordance with the unstable state, thereby changing the following control state by the following distance control means 7. The following control state changing means 8 permits only the deceleration control by the following distance control means 7 when the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3, or The tracking control by the tracking control means 7 may be canceled).





Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 2-3 are rejected under 35 USC §103 as being unpatentable over Hiroshi [Publication No. JP 2004-220348 A] in view of Publication No. JP 2004-206275 A by Miwa Shuya (hereinafter “Shuya”), which are both found in the IDS submitted on 04/29/2020. The rejections below are based on the machine translation of Hiroshi’s & Shuya’s references a copy of each are attached to the Non-Office Action as also indicated in the 892 form both mailed on 01/21/2022. 

As per claim 2, Hiroshi teaches the steering control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. Hiroshi teaches wherein the controller is further configured to:
(see Hiroshi Fig. 2, Fig. 3A-C [reproduced above for convenience] & ¶¶[0013]-[0015]: First, in step S1 shown in the flowchart of FIG. 2, the camera section captures an image in front of the own vehicle as shown in FIG. 3A, for example. It is assumed that the image captured by the camera unit includes a pair of white lines indicating the traveling lane of the own vehicle and the preceding vehicle traveling on the traveling lane … In step S2, the image processing unit uses the image captured from the camera unit to determine a pair of white lines indicating the traveling lane in which the own vehicle and the preceding vehicle are traveling and the preceding vehicle traveling on the traveling lane, and see Fig. 12 [reproduced above for convenience] & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … The running lane and the preceding vehicle are extracted, and the lateral position, which is the position of the preceding vehicle in the lane width direction, is detected. The lateral position data of the preceding vehicle detected by the preceding vehicle lateral position detecting means 1 is sent to the preceding vehicle lateral displacement status detecting means 2),
wherein, in a case the follow-up control is stopped, when the lateral position of the vehicle
is detected in the detecting of the lateral position, (see Hiroshi Fig. 2, Fig. 3A-C & ¶¶[0013]-[0018]:  The above image captured by the camera unit is taken into the image processing unit. In step S2, the image processing unit uses the image captured from the camera unit to determine a pair of white lines indicating the traveling lane in which the own vehicle and the preceding vehicle are traveling and the preceding vehicle traveling on the traveling lane. A recognition process is performed. Specifically, based on the image captured from the camera unit, the image processing unit checks the brightness of the pixels along a plurality of horizontal lines as shown in FIG. The line is selected as a candidate, and a line connecting the upper candidate point and the lower candidate point by interpolation is recognized as a white line. Further, the image processing unit extracts an area surrounded by a vertical straight line from the image captured from the camera unit, and determines a position in the image that is symmetrical in the extracted area and sequentially captured. The vehicle that does not move much is recognized as the preceding vehicle. Next, as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle (step S3), and a horizontal line passing through the center point M1 and a step S2. The intersections L1 and R1 with the white line detected in are obtained (step S4). Note that L1 is an intersection on a white line on the left side of the traveling direction, and R1 is an intersection on a white line on the right side of the traveling direction. Then, the image processing unit calculates the preceding vehicle lateral position, and see Fig. 12 & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … The following control state changing means 8 changes the following control state of the following distance control means 7 in accordance with the result of the determination by the preceding vehicle unstable state detecting means 3 … The tracking control by the tracking control means 7 may be canceled. When the driver of the own vehicle performs an operation input for starting the following control by the following distance control means 7, and the preceding vehicle unstable state detecting means 3 determines that the preceding vehicle is in an unstable state, The driver of the preceding vehicle is notified of the unstable situation of the preceding vehicle by the preceding vehicle unstable state notifying means 4, and the driver of the own vehicle again performs an operation input to start the following control by the following distance control means 7. In such a case, the following control by the following distance control means 7 may be permitted).
Hiroshi does not disclose, which Shuya; being analogous art; discloses the controller is configured to control steering of the vehicle based on the lateral position (see Shuya Fig. 3, Fig. 4, Abstract, ¶¶[0001]-[0010] & ¶¶[0037]-[0068]: the present invention is to enable automatic driving control of a vehicle even at a point where a lane mark is not properly recognized. A control unit in an automatic driving control system calculates a variance ε of a white line position in a left-right direction of a vehicle recognized by a white line recognition unit during execution of white line tracking control (S240) … control unit 20 determines that the automatic driving control by the preceding vehicle following control processing is impossible (No in S310), and sets the target of the automatic driving control to “ By setting to "none" (S340), the operations of the white line tracking control process and the preceding vehicle tracking control process are prohibited).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi in view of Shuya, as both inventions are directed to the same field of endeavor - vehicle automatic driving control and the combination would provide for the determination that white line tracking control process and the preceding vehicle tracking control process are prohibited and enable stable automatic operation control even at a point where it is difficult to correctly recognize a lane mark (see at least Shuya’s ¶[0001]-[0010] & ¶[0055]).

As per claim 3, Hiroshi as modified by Shuya teaches the steering control device of claim 2, accordingly, the rejection of claim 2 above is incorporated. 
Hiroshi further teaches wherein in the case the follow-up control is stopped, (see Hiroshi Fig. 12 [reproduced above for convenience] and ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … The following control state changing means 8 changes the following control state of the following distance control means 7 in accordance with the result of the determination by the preceding vehicle unstable state detecting means 3. Specifically, the following control state changing means 8 determines that the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3 while the following control by the following distance control means 7 is being performed. In this case, for example, the target inter-vehicle distance is reset to a value longer than the default value in accordance with the unstable state, thereby changing the following control state by the following distance control means 7. The following control state changing means 8 permits only the deceleration control by the following distance control means 7 when the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3, or The tracking control by the tracking control means 7 may be canceled).
	Hiroshi does not disclose, which Shuya; being analogous art; discloses when the lateral position of the vehicle is not detected in the detecting of the lateral position (see Shuya Fig. 3, Fig. 4, Abstract, ¶¶[0001]-[0010] & ¶¶[0037]-[0068]: the present invention is to enable automatic driving control of a vehicle even at a point where a lane mark is not properly recognized. A control unit in an automatic driving control system calculates a variance ε of a white line position in a left-right direction of a vehicle recognized by a white line recognition unit during execution of white line tracking control (S240). Here, if the variance ε is larger than the specified value ε0, it is determined whether or not the following vehicle can be followed (S310). If the following vehicle can be followed, the preceding vehicle following is performed instead of the white line following control. The control is executed (S330). If it is impossible to follow the preceding vehicle, the automatic driving control is canceled (S340) … if the acquisition of the position data fails in S300, control unit 20 determines that the automatic driving control by the preceding vehicle following control processing is impossible (No in S310), and sets the target of the automatic driving control to “ By setting to "none" (S340), the operations of the white line tracking control process and the preceding vehicle tracking control process are prohibited, and then the feasibility determination process ends. When the control target is set to “none” in this manner, in the automatic driving process, No is determined in S120 and S140, and the white line following control process and the preceding vehicle following control process are not executed).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi in view of Shuya, as both inventions are directed to the same field of endeavor - vehicle automatic driving control and the combination would provide for the determination that white line tracking control process and the preceding vehicle tracking control process are prohibited and enable stable automatic operation control even at a point where it is difficult to correctly recognize a lane mark (see at least Shuya’s ¶[0001]-[0010] & ¶[0055]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 




/T.E./Examiner, Art Unit 3661                     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661